PER CURIAM HEADING






                     NO. 12-04-00177-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


MARKITTA McCLEVELAND,                         §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.  Appellant’s sentence
was imposed on April 22, 2004, and after extending the time, the clerk’s record was due on July 23,
2004.  On July 29, 2004, the clerk notified this Court by way of request for extension of time that
the reason for the delay in filing was that Appellant had not made a claim of indigence and had failed
to either pay or make arrangements to pay for the preparing of the clerk’s record.  On August 5,
2004, this Court informed Appellant that, pursuant to rules of appellate procedure 37.3(b) and
42.3(c), the appeal would be dismissed unless proof of full payment to the clerk was provided on or
before August 20, 2004.
            The deadline has now passed, and Appellant has neither provided proof of full payment or
otherwise responded to this Court’s notice.  Accordingly, the appeal is dismissed.  See Tex. R. App.
P. 37.3(b); 42.3(c).      
Opinion delivered August 25, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(DO NOT PUBLISH)